67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Eugene WOODS, Plaintiff-Appellant,v.SOUTH CAROLINA BOARD OF CORRECTIONS;  Parker Evatt,Commissioner;  Benjamin Montgomery, Warden;  E. Kelly,Correctional Officer;  Sergeant Fits, Correctional Officer;David Leigh, Unit Manager;  Ms. Stewart, InmateRepresentative;  Angela Pinckney Rainey, Magistrate;  LarryBatson, Legal Advisor to South Carolina Department ofCorrections;  South Carolina Department of Corrections,Defendants-Appellees.
No. 95-6523.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 4, 1995.

Stanley Eugene Woods, Appellant Pro Se.  Marvin Coleman Jones, BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Woods v. South Carolina Bd. of Corr., No. CA-93-2077-3-3BC (D.S.C. June 8, 1994;  Mar. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED